UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4749



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR DELEON WILSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-146)


Submitted:   July 18, 2005                 Decided:   August 15, 2005


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Gordon McBride, Hartsville, South Carolina, for Appellant. Rose
Mary Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Arthur Deleon Wilson appeals a 192-month sentence imposed

after he pleaded guilty pursuant to a plea agreement to one count

of possession with intent to distribute five grams or more of crack

cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2000);

and one count of being a felon in possession of a firearm, in

violation of 18 U.S.C. §§          922(g)(1), 924(a), 924(e) (2000).

Counsel for Wilson filed an Anders1 brief, in which he states that

there are no meritorious issues for appeal, but suggests that the

district court erred in overruling Wilson’s objection to the

Government’s failure to move for a downward departure.2        Wilson was

advised of his right to file a pro se supplemental brief, but did

not file a brief.

           A departure on the ground of substantial assistance to

the Government first requires that the Government file a motion for

the court to depart.      United States v. Schaefer, 120 F.3d 505, 508

(4th Cir. 1997).     The district court may review a prosecutor’s

refusal to file a substantial assistance motion to determine

whether   the   refusal   is   based   on   an   unconstitutional   motive.

Wade v. United States, 504 U.S. 181, 185-86 (1992).           In order to

invoke this review, however, a defendant must do more than make




     1
      Anders v. California, 386 U.S. 738 (1967).
     2
      U.S. Sentencing Guidelines Manual § 5K1.1 (2003).

                                   - 2 -
“generalized     allegations    of     improper      motive”--he      must    make   a

“substantial threshold showing.”          Id. at 186.

     In   this    case,    Wilson’s     counsel       never    objected      to   the

Government’s     refusal   to   move    for    a   downward    departure.         The

Assistant United States Attorney informed the district court that

the Government was not moving for a departure because Wilson

refused to be debriefed regarding a past conviction.                         Wilson’s

counsel argued that Wilson had assisted the Government and that she

had advised him not to discuss the conviction in question until she

had an opportunity to investigate it, but did not specifically

object to the Government’s decision not to move for departure.                       We

conclude that the issue of the propriety of the Government’s

refusal to move for a departure was never squarely presented to the

district court, and in any event Wilson has failed to make a

threshold showing that the Government’s refusal to move was based

upon an improper motive.

           In accordance with Anders, we have thoroughly examined

the entire record, including the transcripts of the Fed. R. Crim.

P.   11   and    sentencing     hearings,      for    any     other    potentially

meritorious issues and have found none.3               Accordingly, we affirm


     3
      This court entered an order on April 11, 2005, that stated:
“[t]o assist this Court in determining the impact, if any, of the
Supreme Court’s decision in United States v. Booker, 125 S. Ct. 738
(2005), upon this appeal, appellant is accorded the opportunity to
submit supplemental briefing raising any claims based upon Booker
that appellant wishes this Court to consider.” Wilson was given
until April 25, 2005, to file a supplemental brief, but no briefs

                                       - 3 -
Wilson’s conviction and sentence. This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.      If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




were filed.   Accordingly, we have not considered any potential
issues arising under Booker.

                              - 4 -